DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-28 are presented for examination.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claim(s) 1-4, 9, 19-22 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tout (PG Pub NO. 2011/0163991) in view of Ashenbrenner (PG Pub NO 2006/058440)

As in claim 1, Tout discloses an input device (Fig 2; portable electronic device), comprising: 
a contact body to contact an object; (Fig 3 item 114/118) discloses touch-sensitive overlay that a user can interact with to perform an input.
 a pressure sensor to detect a pressure of contact of the contact body with the object; (Fig 2-3 item 122) discloses force sensors utilized to determine a value related to the force when an external force is applied to the touch-sensitive display (i.e. contact body) 
a vibrator to generate a vibration to provide a tactile sensation; (Fig 2-3 and Par 0020, 0029) discloses actuator/piezoelectric (piezo) actuators (i.e. vibrator) that provide tactile feedback
and a vibration controller to input a drive signal to the vibrator to operate the vibrator; (Fig 1 item 102 and Fig 4) discloses controller (i.e. main processor) connected to actuators (i.e. vibrator) 120 and (Fig 4) discloses piezo actuators 120 are connected to a piezo driver 404 that communicates with the controller 402. The piezo actuators 120 and the force sensors 122 are operatively connected to the main processor 102 via the controller 402. The controller 402 controls the piezo driver 404 that controls the current/voltage to the piezoelectric devices 302 and thus controls the charge and the force applied by the piezo actuators 120 on the touch-sensitive display
wherein a vibration of the vibrator when a pressure detected based on an output of the pressure sensor is large is larger than a vibration of the vibrator when a pressure detected based on an output of the pressure sensor is small. (Par 0030) discloses A gain value for the force sensor is set such that the value of the force, as determined from the resistance at the force sensor, is equal to the magnitude of the force, at the force-sensors 122, from the vibrator motor. The process is carried out separately for each of the force-sensors. But fails to explicitly disclose vibration of the vibrator is larger when pressure detected is large and the vibration of the vibrator is smaller when pressure detected is small. However Ashenbrenner (Fig 7 and Par 0027) discloses computing device 100 used to receive an input wherein more pressure may result in more vibration while light presser may provide greater vibration. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Tout device with the teaching of Ashenbrenner such that feed back provided to the user would vary depending on input force to allow the user perform different function/inputs on electronic device (e.g. "feel" of writing on paper with a pen or pencil).

As in claim 2, Tout in view of Ashenbrenner discloses the input device (Tout; Fig 2; portable electronic device) according to claim 1, further comprising: a storage to store a magnitude of a vibration when the contact body and the object come into contact with each other; wherein the magnitude of the vibration of the vibrator changes according to an output value of the pressure sensor based on data stored in the storage. (Tout; Par 0026) discloses the value of the force is determined from the signals received having magnitude and  the magnitude may be stored in the portable electronic device. And Ashenbrenner (Par 0014) discloses the use of storage (memory) for storing instruction/information and (Par 0027, 0030-0031 and  Fig 8) discloses software stored on the device storage that is used to determine magnitude of a vibration according to a position input device relative to the displayed object wherein a magnitude of the vibration of the vibrator changes according to a position relative to the displayed object.

As in claim 3, Tout in view of Ashenbrenner discloses the input device (Tout; Fig 2; portable electronic device) according to claim 1, wherein the vibration of the vibrator varies depending on a type of the object classified by a characteristic of the object. (Ashenbrenner; Fig 8 and Par 0033) discloses tactile feedback provided to the user may be made dependent on where the user has the stylus positioned on the display, tactile feedback transducer provides tactile feedback to the user to indicate that the user is writing on a paper document (i.e. characteristic of a real object).

As in claim 4, Tout in view of Ashenbrenner discloses the input device (Tout; Fig 2; portable electronic device) according to claim 3, further comprising: a selection receiver to receive selection of the type of the object; wherein the vibration of the vibrator varies depending on the type of the object selected. (Ashenbrenner; Par 0030) discloses selection of word document having a characteristic of paper document wherein vibrator varies depending on a type selected.

As in claim 9, Tout discloses the input device (Fig 2; portable electronic device) according to claim 1, further comprising: a movement sensor to detect a movement of the input device; wherein the vibrator keeps a frequency of a vibration constant even when a moving speed changes during the movement of the input device. (Par 0027) disclose changing the vibration of feedback when moving speed changes during the movement of the input device. But fails to disclose keeping the frequency of a vibration constant even when a moving speed change. However it would have been obvious design choice to have a given frequency of a vibration constant or increase or decrees depending on information desired to provide the user by changing frequency of a vibration when a moving speed changes.

As in claim 19, Tout discloses a display input system (Fig 2; portable electronic device) comprising: 
a display device to display a stereoscopic video or a virtual reality video; (Fig 2-3) discloses a display device 
an input device; and a detector to detect a position of the input device; (Fig 3 item 114/118) discloses touch-sensitive overlay (i.e. touch screen) that a user can interact with to perform an input.
wherein the input device includes a vibrator to generate a vibration to provide a tactile sensation [(Fig 2-3 and Par 0020, 0029) discloses actuator/piezoelectric (piezo) actuators (i.e. vibrator) that provide tactile feedback], a vibration controller to input a drive signal to the vibrator to operate the vibrator; (Fig 1 item 102 and Fig 4) discloses controller (i.e. main processor) connected to actuators (i.e. vibrator) 120 and (Fig 4) discloses piezo actuators 120 are connected to a piezo driver 404 that communicates with the controller 402. The piezo actuators 120 and the force sensors 122 are operatively connected to the main processor 102 via the controller 402. The controller 402 controls the piezo driver 404 that controls the current/voltage to the piezoelectric devices 302 and thus controls the charge and the force applied by the piezo actuators 120 on the touch-sensitive display
But fails to explicitly disclose and a vibration of the vibrator when a relative position between a stereoscopic display object displayed as the stereoscopic video in a real space and the input device is close, or when a relative position between a virtual object and the input device in a virtual reality space is close is larger than a vibration of the vibrator when a relative position between the stereoscopic display object and the input device is far, or when a relative position between the virtual object and the input device in the virtual reality space is far. However Ashenbrenner (Par 0030 and Fig 8) discloses location dependent tactile feedback wherein based on relative position between display object displayed and an input device. But prior art fails to disclose the use of stereoscopic display. However given prior art of record the use of display device and displayed content on a display device that can be interacted with input device by the user; It would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Ashenbrenner such that said input device can be used on another type of display device to yield same predictable outcome (i.e. use input device to manipulated displayed content while receiving feedback based on interaction with displayed content)

As in claim 20, Tout in view of Ashenbrenner discloses the display input system according to claim 19, further comprising: a storage to store a magnitude of a vibration according to a relative position between the stereoscopic display object and the input device or a relative position between the virtual object and the input device in the virtual reality space; wherein a magnitude of a vibration of the vibrator changes according to a relative position between the stereoscopic display object and the input device or a relative position between the virtual object and the input device in the virtual reality space, based on data stored in the storage. (Tout, Par 0026) discloses the value of the force is determined from the signals received having magnitude and  the magnitude may be stored in the portable electronic device. And Ashenbrenner (Par 0014) discloses the use of storage (memory) for storing instruction/information and (Par 0027, 0030-0031 and  Fig 8) discloses software stored on the device storage that is used to determine magnitude of a vibration according to a position input device relative to the displayed object wherein a magnitude of the vibration of the vibrator changes according to a position relative to the displayed object.

As in claim 21, Tout in view of Ashenbrenner discloses the display input system according to claim 19, wherein the vibration of the vibrator varies depending on a type of the stereoscopic display object, which is classified by a characteristic of a real object for the stereoscopic display object, or a type of the virtual object, which is classified by a characteristic of a real object for the virtual object. Ashenbrenner (Fig 8 and Par 0033) discloses tactile feedback provided to the user may be made dependent on where the user has the stylus positioned on the display, tactile feedback transducer provides tactile feedback to the user to indicate that the user is writing on a paper document (i.e. characteristic of a real object).

As in claim 22, Tout in view of Ashenbrenner discloses the display input system according to claim 21, further comprising: a selection receiver to receive selection of the type of the stereoscopic display object or the type of the virtual object; wherein the vibration of the vibrator varies depending on a type selected. Ashenbrenner(Par 0030) discloses selection of word document having a characteristic of paper document wherein vibrator varies depending on a type selected.

As in claim 26, Tout in view of Ashenbrenner discloses the display input system according to claim 19, wherein the input device includes a movement sensor to detect a movement of the input device; and the vibrator does not vibrate while the input device is stationary. Given prior art of record operation wherein haptic feedback is generated based on users input it would have been obvious design choice to an ordinary skilled person in the art at the time of the filing to have said vibrator stop vibrating while the input device is stationary.

As in claim 27, Tout in view of Ashenbrenner discloses the display input system according to claim 19, wherein the input device includes a movement sensor to detect a movement of the input device; and the vibrator keeps a frequency of a vibration constant even when a moving speed changes during the movement of the input device. (Ashenbrenner; Par 0027) disclose changing the vibration of feedback when moving speed changes during the movement of the input device. But fails to disclose keeping the frequency of a vibration constant even when a moving speed change. However it would have been obvious design choice to have a given frequency of a vibration constant or increase or decrees depending on information desired to provide the user by changing frequency of a vibration when a moving speed changes.

As in claim 28 , Tout in view of Ashenbrenner discloses the display input system (Fig 2; portable electronic device/touch screen) according to claim 19, wherein the detector is the same device as the display device.( Ashenbrenner; Fig 2-3 and Par 0019) discloses touch contacts or touch events, may be detected by the touch-sensitive display 118.


6.        Claim(s) 5-8 and 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tout (PG Pub NO. 2011/0163991) in view of Ashenbrenner (PG Pub NO 2006/058440) in further view of Kim (PG Pub NO 2009/0227296)

As in claim 5, Tout in view of Ashenbrenner discloses the input device (Tout; Fig 2; portable electronic device) according to claim 4,. (Ashenbrenner; Par 0030) discloses selected object having different feedback from the vibrator; but fails to disclose frequency of the vibration of the vibrator varies depending on a type of the object selected. However Kim (Fig 24 and Par 0210-0212) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. The magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force. Additionally, a frequency of the first vibration may be less than the frequency of the second vibration. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ashenbrenner device that is capable of imparting different vibration of the vibrator depending on desired criteria (i.e. presser, speed and/or location) with the teaching of Kim wherein vibration may be different for each pointer based on selected tools in order to provide the user with a device that is capable of providing the user with verity of haptic feedback/vibration depending on uses operation.

As in claim 6, Tout in view of Ashenbrenner discloses the input device (Tout; Fig 2; portable electronic device) according to claim 1, (Par 0027, 0030 and Fig 8) discloses presser, speed and/or location dependent tactile feedback; but fails to disclose the vibration of the vibrator varies depending on a kind of a finger or a tool. However Kim (Fig 24 and Par 0210-0211) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. the magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ashenbrenner device that is capable of imparting different vibration of the vibrator depending on desired criteria (i.e. presser, speed and/or location) with the teaching of Kim wherein vibration may be different for each pointer based on selected tools in order to provide the user with a device that is capable of providing the user with verity of haptic feedback/vibration depending on uses operation.

As in claim 7, Tout in view of Ashenbrenner and further view of Kim discloses the input device (Tout; Fig 2; portable electronic device) according to claim 6, further comprising: a selection receiver to receive selection of a kind of the finger or the tool; wherein the vibration of the vibrator varies depending on the kind of the finger or the tool selected. Kim (Fig 24 and Par 0210-0211) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. the magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force.

As in claim 8, Tout in view of Ashenbrenner and further view if Kim discloses the input device (Tout; Fig 2; portable electronic device) according to claim 1, further comprising: a movement sensor to detect a movement of the input device; wherein the vibrator does not vibrate while the input device is stationary. Given prior art of record operation wherein haptic feedback is generated based on users input it would have been obvious design choice to an ordinary skilled person in the art at the time of the filing to have said vibrator stop vibrating while the input device is stationary.

As in claim 23, Tout in view of Ashenbrenner discloses the display input system according to claim 22, (Ashenbrenner; Par 0030) discloses selected object having different feedback from the vibrator; but fails to disclose frequency of the vibration of the vibrator varies depending on a type selected. However Kim (Fig 24 and Par 0210-0212) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. The magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force. Additionally, a frequency of the first vibration may be less than the frequency of the second vibration. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ashenbrenner device that is capable of imparting different vibration of the vibrator depending on desired criteria (i.e. presser, speed and/or location) with the teaching of Kim wherein vibration may be different for each pointer based on selected tools in order to provide the user with a device that is capable of providing the user with verity of haptic feedback/vibration depending on uses operation.

As in claim 24, Tout in view of Ashenbrenner discloses the display input system according to claim 19, (Par 0027, 0030 and Fig 8) discloses presser, speed and/or location dependent tactile feedback; but fails to disclose the vibration of the vibrator varies depending on a kind of a finger or a tool. However Kim (Fig 24 and Par 0210-0212) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. The magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ashenbrenner device that is capable of imparting different vibration of the vibrator depending on desired criteria (i.e. presser, speed and/or location) with the teaching of Kim wherein vibration may be different for each pointer based on selected tools in order to provide the user with a device that is capable of providing the user with verity of haptic feedback/vibration depending on uses operation.

As in claim 25, Tout in view of Ashenbrenner discloses the display input system according to claim 24, further comprising: a selection receiver to receive selection of a kind of the finger or the tool; wherein the vibration of the vibrator varies depending on the kind of the finger or the tool selected. Kim (Fig 24 and Par 0210-0211) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. the magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force.

7.        Claim(s) 10-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashenbrenner (PG Pub NO 2006/058440)

As in claim 10, Ashenbrenner discloses an input device (Fig 1,2; stylus 10/20) comprising: 
a vibrator to generate a vibration to provide a tactile sensation; (Fig 2-5 and Par 0020, 0021) discloses two vibratory transducers; each of these vibratory transducers provides a vibratory sensation that provides a different tactile sensation to the user. 
and a vibration controller to input a drive signal to the vibrator to operate the vibrator; (Fig 6 and Par 0025) discloses wireless receiver 32 converts this information into data that can be used by the device drivers 33 and 35 which convert the data into signal(s) to drive the transducer device(s) 40, 50 and 70.
wherein a vibration of the vibrator when a relative position between a stereoscopic display object displayed as a stereoscopic video in a real space and an input device is close, or when a relative position between a virtual object and an input device in a virtual reality space is close is larger than a vibration of the vibrator when a relative position between the stereoscopic display object and the input device is far, or when a relative position between the virtual object and the input device in the virtual reality space is far. (Par 0030 and Fig 8) discloses location dependent tactile feedback wherein based on relative position between display object displayed and an input device. But prior art fails to disclose the use of stereoscopic display. However given prior art of record the use of display device and displayed content on a display device that can be interacted with input device by the user; It would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Ashenbrenner such that said input device can be used on another type of display device to yield same predictable outcome (i.e. use input device to manipulated displayed content while receiving feedback based on interaction with displayed content)

As in claim 11, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20) according to claim 10, further comprising: a storage to store a magnitude of a vibration according to a position relative to the stereoscopic display object or a position relative to the virtual object in the virtual reality space; wherein a magnitude of the vibration of the vibrator changes according to a position relative to the stereoscopic display object or a position relative to the virtual object in the virtual reality space, based on data stored in the storage. (Par 0014) discloses the use of storage (memory) for storing instruction/information and (Par 0027, 0030-0031 and  Fig 8) discloses software stored on the device storage that is used to determine magnitude of a vibration according to a position input device relative to the displayed object wherein a magnitude of the vibration of the vibrator changes according to a position relative to the displayed object.

As in claim 12, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20) according to claim 10, wherein the vibration of the vibrator varies depending on a type of the stereoscopic display object classified by a characteristic of a real object for the stereoscopic display object, or a type of the virtual object classified by a characteristic of a real object for the virtual object. (Fig 8 and Par 0033) discloses tactile feedback provided to the user may be made dependent on where the user has the stylus positioned on the display, tactile feedback transducer provides tactile feedback to the user to indicate that the user is writing on a paper document (i.e. characteristic of a real object).

As in claim 13, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20)  according to claim 12, further comprising: a selection receiver to receive selection of the type of the stereoscopic display object or the type of the virtual object; wherein the vibration of the vibrator varies depending on a type selected. (Par 0030) discloses selection of word document having a characteristic of paper document wherein vibrator varies depending on a type selected.

As in claim 18, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20) according to claim 10, further comprising: a movement sensor to detect a movement of the input device; wherein the vibrator keeps a frequency of a vibration constant even when a moving speed changes during the movement of the input device. (Par 0027) disclose changing the vibration of feedback when moving speed changes during the movement of the input device. But fails to disclose keeping the frequency of a vibration constant even when a moving speed change. However it would have been obvious design choice to have a given frequency of a vibration constant or increase or decrees depending on information desired to provide the user by changing frequency of a vibration when a moving speed changes.

8.        Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashenbrenner (PG Pub NO 2006/058440) in view of Kim (PG Pub NO 2009/0227296)

As in claim 14, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20) according to claim 13, (Ashenbrenner; Par 0030) discloses selected object having different feedback from the vibrator; but fails to disclose frequency of the vibration of the vibrator varies depending on a type selected. However Kim (Fig 24 and Par 0210-0212) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. The magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force. Additionally, a frequency of the first vibration may be less than the frequency of the second vibration. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ashenbrenner device that is capable of imparting different vibration of the vibrator depending on desired criteria (i.e. presser, speed and/or location) with the teaching of Kim wherein vibration may be different for each pointer based on selected tools in order to provide the user with a device that is capable of providing the user with verity of haptic feedback/vibration depending on uses operation.

As in claim 15, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20) according to claim 10, (Par 0027, 0030 and Fig 8) discloses presser, speed and/or location dependent tactile feedback; but fails to disclose the vibration of the vibrator varies depending on a kind of a finger or a tool. However Kim (Fig 24 and Par 0210-0212) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. The magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Ashenbrenner device that is capable of imparting different vibration of the vibrator depending on desired criteria (i.e. presser, speed and/or location) with the teaching of Kim wherein vibration may be different for each pointer based on selected tools in order to provide the user with a device that is capable of providing the user with verity of haptic feedback/vibration depending on uses operation.

As in claim 16, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20) according to claim 15, further comprising: a selection receiver to receive selection of a kind of the finger or the tool; wherein the vibration of the vibrator varies depending on the kind of the finger or the tool selected. Kim (Fig 24 and Par 0210-0211) discloses the use of different tools (i.e. chalk and the brick wall or pencil and the paper) wherein the vibration may be different for each tools. the magnitude of a first vibration associated with the first virtual frictional force may be greater than the magnitude of a second vibration associated with the second virtual frictional force.

As in claim 17, Ashenbrenner discloses the input device (Fig 1,2; stylus 10/20) according to claim 10, further comprising: a movement sensor to detect a movement of the input device; wherein the vibrator does not vibrate while the input device is stationary. Given prior art of record operation wherein haptic feedback is generated based on users input it would have been obvious design choice to an ordinary skilled person in the art at the time of the filing to have said vibrator stop vibrating while the input device is stationary. 

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                         12/15/2022